          Case 1:18-cr-00076-NONE-BAM Document 315 Filed 11/25/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   LAUREL J. MONTOYA
 3 Assistant United States Attorney
   4550 California Avenue, Suite 640
 4 Bakersfield, CA 93309
   Telephone: (661) 489-6150
 5 Facsimile: (661) 489-6151

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                             CASE NO. 1:18-CR-00076-NONE
11
                                   Plaintiff,              STIPULATION REGARDING SCHEDULE
12                                                         FOR DEFENDANT’S MOTION TO REDUCE
                            v.                             SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
13                                                         FINDINGS AND ORDER
     JOSEPH VASQUEZ,
14
                                  Defendant.
15

16
                                                  STIPULATION
17
            Plaintiff United States of America (the “government”), by and through its counsel of record, and
18
     the defendant, by and through his counsel of record, hereby stipulate as follows:
19
            1.      The defendant filed a motion for compassionate release on November 17, 2020. Docket
20
     No. 308. The Court has not set a briefing schedule.
21
            2.      Counsel for the government will need adequate time to obtain relevant records and draft
22
     the government’s response to the defendant’s motion.
23
            3.      Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
24
     schedule on the defendant’s motion as follows:
25
                    a)     The government’s response to the defendant’s motion to be filed on or before
26
            December 11, 2020;
27
                    b)     The defendant’s reply to the government’s response to be filed on or before
28
            December 18, 2020.
      STIPULATION RE BRIEFING SCHEDULE                     1
30
         Case 1:18-cr-00076-NONE-BAM Document 315 Filed 11/25/20 Page 2 of 2


 1

 2           IT IS SO STIPULATED.

 3

 4    Dated: November 19, 2020                                MCGREGOR W. SCOTT
                                                              United States Attorney
 5

 6                                                            /s/ MELANIE L. ALSWORTH
                                                              MELANIE L. ALSWORTH
 7                                                            Assistant United States Attorney

 8

 9    Dated: November 19, 2020                                /s/ VERNA WEFALD
                                                              VERNA WEFALD
10                                                            Counsel for Defendant
                                                              JOSEPH VASQUEZ
11

12
                                            FINDINGS AND ORDER
13
             Based upon the stipulation and representations of the parties, the Court adopts the following as a
14
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
15
             a)     The government’s response to the defendant’s motion, Docket No. 308, is due on or
16
     before December 11, 2020;
17
             b)     The defendant’s reply to the government’s response, if any, is due on December 18,
18
     2020.
19

20 IT IS SO ORDERED.

21
        Dated:     November 24, 2020
22                                                     UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                    2
30
